1

2

3

4

5
                                                                             JS-6
6

7

8                                 UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   IN RE VALLEY HEALTH SYSTEM,      )           Case No. ED CV 18-2470 FMO
                                      )
12                   Debtor,          )                 (BK Case No. 6:07-18293 PC)
     ________________________________ )                 (AP Case No. 6:12-ap-1032 PC)
13                                    )
     JAN REICHARDT, et al.,           )
14                                    )
                     Appellants,      )
15                                    )           JUDGMENT
                  v.                  )
16                                    )
     METROPOLITAN LIFE INSURANCE      )
17   CO., et al.,                     )
                                      )
18                   Appellees.       )
                                      )
19

20         IT IS ADJUDGED that the above-captioned action is dismissed with prejudice. The parties

21   shall bear their own fees and costs.

22   Dated this 18th day of January, 2019.

23

24                                                                  /s/
                                                                Fernando M. Olguin
25                                                          United States District Judge

26

27

28
